IN THE UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 97-41340

                          Summary Calendar




SALOMON MONTALVO, ET AL

                                           Plaintiffs

SALOMON MONTALVO

                                           Plaintiff - Appellant

                               versus

JUDGE LEE WILLIAMS, Etc., ET AL

                                           Defendants

BILL SKINNER, Sheriff of Wood County, TX; BILL COHEN, Jail
Administrator at Wood County, TX; TAMMY ROGERS, Wood County Jailer;
NADRA LOUDERMAN, Jailer at Wood County; MIKE ZACHERY, Wood County,
TX Jailer; THOMAS FERGUSON, Wood County, TX Jailer; MARK MILLER,
Wood County, TX Jailer; ROD HASHAWAY, Wood County, TX Jailer;
SHELLY ADAMS, Wood County, TX Jailer; TOMMY BARRETT

                                           Defendants-Appellees


          Appeal from the United States District Court
                For the Eastern District of Texas
                       USDC No. 6:96CV 573

                          November 20, 1998


Before HIGGINBOTHAM, JONES, AND DENNIS, Circuit Judges.

PER CURIAM:*

     *
      Local rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
      Salomon Montalvo, a Texas prisoner, filed a civil rights

lawsuit     against   various    officials     at   the    Wood   County    Jail.

Montalvo’s complaint included three claims pursuant to 42 U.S.C. §

1983.   First, Montalvo, a diabetic, alleged that prison officials,

who failed to give him 5 of 642 scheduled insulin injections over

an 11-month period while he was awaiting trial, were deliberately

indifferent     to    his   medical   needs.    Second,      he   claimed    that

defendants violated his procedural due process rights by placing

him in solitary confinement without notice, explanation, or a

hearing, and by restraining him in the solitary confinement cell.

Third, he alleged that the jail’s inadequate law library denied his

right of access to the courts.

      The case was referred to a magistrate judge on July 3, 1996,

and   the   magistrate      ordered   a   hearing   pursuant      to   Spears   v.

McCotter, 766 F.2d 179 (5th Cir. 1985).                   At the hearing, the

parties consented to proceed before a magistrate judge, pursuant to

28 U.S.C. § 636(c).          The defendants filed a motion for summary

judgment, which the magistrate granted with respect to Montalvo’s

deliberate indifference claim and his claim concerning access to

the courts.     The magistrate did not grant summary judgment on the

due process claim and thus presided over a bench trial.                Following

the trial, the magistrate judge found that the due process claim

was without merit.          Specifically, he found that officers had

removed Montalvo to a separation cell only to restore order after

he had created a disturbance by exposing his genitals to a group of


should not be published.

                                          2
female prisoners, and that Montalvo was immobilized to prevent him

from hurting himself following a suicide attempt.          Motalvo appeals

the summary judgment on the deliberate indifference claim and the

judgment on the due process claim.

     The district court did not err in awarding summary judgment.

On a deliberate indifference claim, a pretrial detainee must allege

acts or omissions constituting deliberate indifference to his

serious medical needs.      See Estelle v. Gamble, 429 U.S. 97, 104

(1976); see also Hare v. City of Corinth, 74 F.3d 633, 643, 646-48

(5th Cir. 1996) (en banc). Merely negligent treatment or diagnosis

of a medical condition is not constitutionally inadequate.               See

Hare, 74 F.3d at 645.    The defendants’ affidavits in this case show

that at worst the defendants were merely negligent in treating

Montalvo;    while   officials   admit   to   forgetting   to   giving   the

injections during unusually busy time periods, they demonstrate

that they acted promptly to give Montalvo medical care once they

found out about their failure.      Montalvo’s claims that the failure

to give medical care was intentional are conclusory, and this is

not enough to survive summary judgment.          See Topalian v. Ehrman,

954 F.2d 1125, 1131 (5th Cir. 1992).1

     Montalvo’s due process claim was also disposed of properly.

Montalvo challenges the magistrate’s credibility determinations,

but these were not clearly erroneous, especially in light of

         1
          Montalvo has also claimed that the defendants                  were
deliberately indifferent to his severe emotional illnesses.              This
issue is raised for the first time on appeal, and we therefore           will
not consider it.    See, e.g., United States v. Jackson, 50 F.3d
1335, 1340 n.7 (5th Cir. 1995).

                                    3
Montalvo’s admission in his briefs that he had attempted suicide.

See, e.g., Justiss Oil Co. v. Kerr-McGee Refining Corp., 75 F.3d
1057, 1067 (5th Cir. 1996).

     AFFIRMED.




                                4